 1
                                                      E-FILED 12/13/18
 2
                                                      JS-6
 3
                                                      [CASE CLOSED]
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12   ADAM TROTTER,                    Case No. 2:17-cv-02279-PSG (JCx)
13                  Plaintiff,        Judge:     Hon. Philip S. Gutierrez
                                      Courtroom: 6A
14        v.
                                      [PROPOSED] FINAL JUDGMENT
15   EXXONMOBIL CORP., et al.,
16                  Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1         For the reasons stated in the Court’s November 29, 2018 Order GRANTING
 2   Defendants’ Motion for Summary Judgment (Dkt. 140), FINAL JUDGMENT IS
 3   HEREBY ENTERED in favor of Exxon Mobil Corporation, ExxonMobil Oil
 4   Corporation, and ExxonMobil Refining and Supply Company, and against Plaintiff
 5   Adam Trotter. The Clerk SHALL CLOSE THE FILE.
 6
 7         IT IS SO ORDERED.
 8
 9   Dated: __________________________
               12/13/18                         _______________________________
10                                              The Honorable Philip S. Gutierrez
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            [PROPOSED] FINAL JUDGMENT
                                          -1-                     2:17-CV-02279-PSG (JCX)
